Citation Nr: 0909128	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  01-06 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Center in 
Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35, United States Code, prior to January 14, 1999.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 
1967.  The appellant is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision letter issued by the 
Buffalo, New York Regional Processing Office (RPO).  This 
case was previously remanded by the Board in May 2003, 
January 2005, and January 2008.

The Veteran's son is also a claimant in this matter, and he 
will be furnished with a separate Board decision.


FINDINGS OF FACT

1.  In a decision dated in March 1998, and issued to the 
Veteran in May 1998, the New York, New York VA Regional 
Office (RO) found that the Veteran had a permanent and total 
service-connected disability, effective from April 1997, and 
also determined that basic eligibility for DEA benefits was 
established as of that date. 

2.  An application for payment of retroactive DEA benefits 
was not filed within one year of notification of the March 
1998 rating decision; rather, such application was received 
on January 14, 2000.

CONCLUSION OF LAW

Chapter 35 DEA benefits may not be paid prior to January 14, 
1999.  38 U.S.C.A. § 5113 (West 2002); 38 C.F.R. § 21.3041 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Basic eligibility for Chapter 35 DEA benefits is established 
for a claimant in one of several ways, including status as 
the child of a veteran who is awarded a total disability 
evaluation based upon individual unemployability (TDIU).  See 
38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. §§ 21.3020, 21.3021.

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his or her 18th birthday 
or the date of his or her successful completion of secondary 
schooling, whichever is the earlier date.  38 C.F.R. § 
21.3041(a).  This beginning date may be tolled in certain 
situations, including when the veteran's permanent and total 
disability rating is assigned after the child reaches age 18, 
but before the child becomes 26 years old.  38 C.F.R. § 
21.3041(b)(2)(ii).  In that case, the beginning date of 
eligibility will be the effective date of the permanent and 
total disability rating or the date of notification to the 
veteran of such rating, whichever is more advantageous to the 
child.  Id.

In order for a child to claim eligibility for DEA benefits 
for pursuit of a program of education, however, the child 
must file a formal claim with VA.  See 38 U.S.C.A. § 3513; 38 
C.F.R. § 21.1030.  The date of claim is the date on which a 
valid claim or application for educational assistance is 
considered to have been filed with VA, for purposes of 
determining the commencing date of an award of that 
educational assistance.  If the child files an informal claim 
and then files a formal claim within one year of the date 
that VA subsequently requested a formal application for 
benefits, the date of claim is normally construed as the date 
that VA received the informal claim.  38 C.F.R. § 21.1029(b).

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131.  If the award is the first 
award of educational assistance for the program of education 
the eligible person is pursuing, the commencing date is the 
latest of: (i) the beginning date of eligibility as 
determined by 38 C.F.R. § 21.3041(a) or (b); (ii) one year 
before the date of claim as determined by 38 C.F.R. § 
21.1029(b); (iii) the date the educational institution 
certifies under 38 C.F.R. § 21.4131(b) or (c); or (iv) the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  If the award is the second or subsequent award of 
educational assistance for that program, the effective date 
of the award of educational assistance is the later of the 
date the educational institution certifies under 38 C.F.R. § 
21.4131(b) or (c), or the effective date of the approval of 
the course, or one year before the date VA receives the 
approval notice, whichever is later.  See 38 U.S.C.A. § 3672; 
38 C.F.R. § 21.4131(d); see also 38 U.S.C.A. § 7722 
(regarding VA outreach services and the information which VA 
is to provide to a claimant regarding available benefits and 
services).

38 U.S.C.A. § 5113, the statute pertaining to the effective 
date of the commencement of educational assistance, was 
revised effective as of November 1, 2000, during the pendency 
of this appeal.  According to the revision, if the individual 
qualifies to elect an eligibility period that begins with the 
effective date of a total and permanent rating, in 
determining the commencement date for an award of educational 
assistance VA may consider the individual's application as 
having been filed on the eligibility date.  Prior to November 
2000, no such provision existed under 38 U.S.C.A. § 5113 
(West 1991).

The revised version of 38 U.S.C.A. § 5113 contemplates cases 
where the eligibility date is more than one year before the 
date of the initial rating decision granting TDIU.  An 
"eligible person" is one who submits an application for 
Chapter 35 educational assistance within one year of the 
rating decision, claims educational assistance for an 
approved program of education for a period preceding the one-
year period ending on the date on which the application is 
received by VA, and would have been entitled to such 
educational assistance for such course pursuit if the 
individual had submitted such an application on the 
individual's eligibility date.  This revision is applicable 
both to claims received on or after the date of enactment or, 
as here, claims pending with VA on the date of enactment.  
See Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 113, 114 Stat. 1822 (Nov. 1, 
2000) (codified at 38 U.S.C.A. § 5113).

The Board further notes that 38 U.S.C.A. § 5113 provides that 
effective dates of awards of Chapter 35 benefits shall, to 
the extent feasible, correspond to effective dates relating 
to awards of disability compensation.

II.  Analysis

In the present case, the Veteran was granted entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
effective from April 22, 1997, in a March 1998 rating 
decision.  The New York VARO also found the Veteran's 
disability to be permanent and total in nature and granted 
basic eligibility to DEA.  The Veteran was notified of this 
decision in a May 8, 1998 letter.  This letter contained a 
number of enclosures, including two copies of VA Form 22-5490 
(Application for Survivors and Dependents' Educational 
Assistance).

Subsequently, the Veteran's VA Form 22-5490 was received by 
VA on January 14, 2000.  This submission was accompanied by 
several completed copies of VA Form 22-1999 (Enrollment 
Certification) concerning the appellant's post-secondary 
educational programs.  There is no suggestion from the record 
of any type of claim for such benefits prior to this date.

In the same month, the RPO informed the Veteran that it would 
pay educational benefits starting one year before the date of 
receipt of the application (January 14, 1999), but benefits 
for the period prior to that could not be paid.  The current 
appeal arose from this letter.  

During his July 2002 RO hearing, the Veteran asserted that he 
never received copies of VA Form 22-5490 in conjunction with 
the March 2000 rating decision.  The Board notes that this 
assertion is plainly contradicted by the contents of the May 
2000 notification letter, described above.

Overall, there exists no basis for a grant in this appeal, 
even in light of the liberalizing provisions of 38 U.S.C.A. 
§ 5113 that were effectuated in November 2000.  The Veteran 
was notified of the total disability grant and basic 
eligibility for Dependents' Education Assistance benefits on 
May 8, 1998, approximately 20 months prior to receipt of the 
application for such benefits on January 14, 2000.  Under 
such circumstances, the appropriate date of entitlement is 
January 14, 1999, one year prior to receipt of the claim.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against this claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the appellant was notified of the 
information and evidence needed to substantiate and complete 
this claim in a February 2006 letter.  While this letter was 
furnished after the appealed decision, the case was 
subsequently readjudicated in Supplemental Statements of the 
Case issued in March 2007 and September 2008.

Moreover, in terms of VA's duty to assist the claimant with 
the development of evidence pertinent to the appeal, there is 
no indication of record of any evidence for which VA has not 
taken appropriate steps to obtain.  Given that this case 
addresses the effective date for educational benefits and 
does not concern any medical questions, the provisions of 
38 C.F.R. § 3.159(c) concerning medical evidence are not 
applicable here.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to DEA under Chapter 35, United States Code, 
prior to January 14, 1999, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


